DETAILED ACTION
This action is responsive to communications filed 16 November 2020.
Claims 8-9 and 17-18 remain canceled.
Claims 1-7, 10-16 and 19-20 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 16 November 2020 have been fully considered but they are not persuasive. Applicant argues in substance:
Meunier, McAlear, Yang, Malik, and Dick, alone or in any permissible combination, fail to teach or to suggest a method or non-transitory computer readable medium for detecting an error in a business process via an exchange of email messages comprising analyzing the email to determine at least one feature, wherein the at least one feature comprises a keyword within text from the email and a role associated with each email address in the email found from a company directory, determining the business process based on the at least one feature and the role associated with each email address and the keyword within the text in the email using a logistic regression model, and generating an alert email in response to the error that is detected, wherein the alert email requests a correction to the at least one variable to complete the business process, wherein the alert email is generated by the BPAS and addressed only to a user that has a particular role that is responsible for providing correct information for the at least one variable that caused the error in the business process, wherein the user is missing from a thread of emails associated with the business process, as positively claimed by independent claims 1, 10, and 19, see Remarks page 9.

Dick fails to describe or suggest that the alert email is addressed only to a user that has a particular role that is responsible for providing correct information for the at least one variable that caused the error in the business process, wherein the user is missing from a thread of emails associated with the business process, as specified by the independent claims, see Remarks page 12.
In response to Applicant’s arguments (b), the Examiner respectfully disagrees. The limitations above, under broadest reasonable interpretation, merely denote requesting a correction only from a user with a particular role for correcting a detected error in a business process, wherein the user is missing from a thread of emails associated with the business process, Therefore Meunier at least discloses and/or teaches identifying named entities in an email (e.g. keywords denoting job title/role in organization) which is cross referenced to a directory for detecting role changes so as to identify a successor and cancel a meeting of a former participant, send a request to a successor and update calendars of the meeting, or send an email to ask the former participant who will be his successor (based on a role change – a user may no longer be required to attend the meeting and appropriate corrections are required), the role change being an error, e.g. conflict, identified from the emails, wherein a pop-up window containing the details of the meeting and may contain highlighted names/addresses of people that may no longer be relevant as well as suggesting new participants who assumed the role, see 0112-0115, 0130 and 0132-0141. Meunier does not explicitly disclose and/or teach utilizing .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meunier et al. (US-20110302251-A1) hereinafter Meunier in view of McAlear (US-20140304614-A1) in view of Yang et al. (US-10540610-B1) hereinafter Yang in view of Malik (US-20020065891-A1) further in view of Dick et al. (US-20150081803-A1) hereinafter Dick.
Regarding claim 19, Meunier discloses:
A method for detecting an error in a business process via an exchange of email messages, comprising: 
([0114] system 10 (see FIGs. 1 and 3) parse the content of incoming emails (i.e. any/all email), see further [0131-0132] [FIGs. 2 and 5] email message received by the system has text extracted and language recognition and preprocessing performed (i.e. analysis), [0116] e.g. by natural language processor 58, from the text of an incoming email, personal information (such as name, job title, email address) wherein an email requires a recipient email address as to denote the destination of which the email is to be sent/received by, wherein a sender and receiver are at least a plurality of individuals) wherein the email includes a recipient email address when the email is created at the endpoint device ([0116] from the text of an incoming email, personal information (such as name, job title, email address) wherein an email requires a recipient email address as to denote the destination of which the email is to be sent/received by, i.e. a recipient email address must be added to a created email in order for the email to be directed to the recipient); 
analyzing, by the processor, the email to determine a keyword within text from the email and a role associated with each email address in the email found from a company directory ([0133] e.g. identifying (i.e. to determine) named entities (person names and associated job title/role inside the organization, i.e. keywords) [0061] NER module 48 identifies and tags named entities corresponding to person and contact information, and are cross-referenced with a named entity director, i.e. a company’s shared contact list (directory)); 
determining, by the processor, the business process based on the keyword and the role associated with each email address and the keyword within the text in the email ([0132-0141] detecting role changes (e.g. from text extracted from the email message and identified named entities), wherein a role change may cause a successor to be identified as to cancel a meeting of a former participant, send a request to a successor and update calendars of the meeting and apply the modification to all remaining meetings, or to send an email as to ask the former participant who will be his successor (i.e. business process determined based on role changes detected from named entities (e.g. role associated with each named entity) such as cancelling a meeting, requesting a successor and updating calendars, or sending an email to ask for a successor)); 
determining, by the processor, one or more variables that is associated with activities associated with the business process based on analysis of the text within the email ([0134-0141] e.g. identification of successor),
detecting, by the processor, the error in the business process associated with the email based on at least one variable of the one or more variables associated with the business process ([0112-0113] [0134-0141] conflict which can be detected through analysis of email messages is a change in role of a person, e.g. remove from the list of attendees those that are no longer relevant and add new people that are now in that role, i.e. a successor), wherein the error comprises at least one of: a role anomaly, an information anomaly or a workflow anomaly ([0112-0113] [0134-0141] conflict which can be detected through analysis of email messages is a change in role of a person, e.g. remove from the list of attendees those that are no longer relevant and add new people that are now in that role, i.e. a successor), wherein the detecting comprises:
comparing, by the processor, the activities and values of the one or more variables of the activities of the business process to known activities and associated variables of the business process ([0114-0115] parse the content of incoming emails in order to detect information related to a change in the organization chart, a promotion, or the like, and compare it with lists of people involved in meetings already scheduled in the user calendar (i.e. known), e.g. scanning the content of calendar stored in database to compare name of all participants for a scheduled meeting in order to trigger modifications); and
([0114-0115] to propose and execute proper modifications in the organization of these meetings, e.g. sending a cancellation notification to people whose role in the organization has changed such that their participation in the meeting is no longer relevant and to those for whom a change in role now makes them relevant); and 
generating, by the processor, an alert message in response to the error that is detected ([0130] pop-up window containing the details of the meeting, as well as the highlighted name/address of people that may no longer be relevant due to a role change and/or may suggest new participant(s) who have assumed that role), wherein the alert message requests a correction to the at least one variable to complete the business process ([0130] suggesting new participant(s) who have assumed that role, e.g. proposing to replace the original name with the new one).
Meunier does not explicitly disclose: 
wherein the email includes an address of the BPAS that is automatically added to each email that is created at an endpoint device of a user when the email is generated;
determining the business process based on the keyword using a logistic regression model;
wherein the analysis deploys a conditional random field model for a word-label sequence of the email of an email thread;
generating an alert email in response to the error that is detected.
wherein the alert is generated by the server and addressed only to a user that has a particular role that is responsible for providing correct information for the at least one variable thatPage 6PATENT Atty. Dkt. No. 20160804US01caused the error in the business process, wherein the user is missing from a thread of emails associated with the business process.
However, McAlear discloses:
([0047] email plug-in 170 which enables a user to easily compose the strips of coordinate information also, preferably, automatically includes the mapping server email address in the “CC” or “BCC” address fields without the need for any user intervention).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Meunier in view of McAlear as to automatically add in the address of the email analysis server in emails created at the endpoint devices so as to automatically send an email to the analysis server regardless if the user inputs the email of the server in the destination fields or not. One of ordinary skill in the art would have been motivated to do so to automatically add the server email address in the address fields without the need for any user intervention (McAlear, [0047]). 
Meunier-McAlear do not explicitly disclose: 
determining the business process based on the keyword using a logistic regression model;
wherein the analysis deploys a conditional random field model for a word-label sequence of the email of an email thread;
generating an alert email in response to the error that is detected.
wherein the alert is generated by the server and addressed only to a user that has a particular role that is responsible for providing correct information for the at least one variable thatPage 6PATENT Atty. Dkt. No. 20160804US01caused the error in the business process, wherein the user is missing from a thread of emails associated with the business process.
However, Yang discloses:
determining the business process based on the keyword using a logistic regression model ([col. 13, ls. 18-46] classifier that utilizes logistic regression, e.g. to receive one or more features related to a textual segment as input and generate a conditional class probability as output (i.e. determining the business process, e.g. purchase, travel, event emails, etc.);
wherein the analysis deploys a conditional random field model for a word-label sequence of the email of an email thread ([col. 2, ls. 59-col. 3, ls. 10] semantic label for a transient segment of a communication that is utilized as a feature for a training example is a semantic label based on output from a classifier that generates a probability of the semantic label for the transient segment based on one or more properties related to the transient segment (i.e. variables, e.g. content based properties, context based properties, search based properties, knowledge based properties, etc.) trained structure machine learning model is an expectation maximization trained conditional random field model [col. 15, ls. 4-10] adjacent labels (i.e. word-label sequence) [col. 6, ls. 6-24] corpus of communications may be grouped into clusters and analyzed to generate templates, e.g. an email such as B2C communications);
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Meunier-McAlear in view of Yang in order to determine the business process based on the keyword using a logistic regression model and wherein conditional random field model for a word-label sequence of the email of an email thread is used to determine one or more variables associated with activities associated with the business process. One of ordinary skill in the art would have been motivated to do so to generate a class probability as output and group communications into clusters so as to analyze them and generate templates (Yang, [col. 13, ls. 18-46] [col. 6, ls. 6-24]).
Meunier-McAlear-Yang do not explicitly disclose:
generating an alert email in response to the error that is detected.
wherein the alert is generated by the server and addressed only to a user that has a particular role that is responsible for providing correct information for the at least one variable thatPage 6PATENT Atty. Dkt. No. 20160804US01caused the 
However, Malik discloses:
generating an alert email in response to the error that is detected ([0038] if the domain name database does not detect the extracted domain name (i.e. error) the system provides a prompt to the user, e.g. generate and transmit an e-mail message containing the prompt where the user can decide whether to confirm the e-mail address, correct the e-mail communication, or cancel delivery).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Meunier-McAlear-Yang in view of Malik as to generate an email alert responsive to detecting an error as to notify a user of a correction to an error. One of ordinary skill in the art would have been motivated to do so to prompt a user to correct the e-mail communication, confirm the e-mail address, or cancel delivery (Malik, [0038]).
Meunier-McAlear-Yang-Malik do not explicitly disclose:
wherein the alert is generated by the server and addressed only to a user that has a particular role that is responsible for providing correct information for the at least one variable thatPage 6PATENT Atty. Dkt. No. 20160804US01caused the error in the business process, wherein the user is missing from a thread of emails associated with the business process.
However, Dick discloses:
wherein the alert is generated by the server and addressed only to a user that has a particular role that is responsible for providing correct information for the at least one variable thatPage 6PATENT Atty. Dkt. No. 20160804US01caused the error in the business process ([0020] once the missing intended recipient is identified by the system, a notice is provided to the administrator to take affirmative action such as by adding the missing intended recipient), wherein the user is missing from a thread of emails associated with the business process ([0064-0069] identified missing recipient based on a portion of an email address or other parameters of a recipient’s contact information, e.g. being sent to management of a company must also include the corporate attorney, the court or judge must include opposing counsel, etc. see further [0054] electronic communication being sent to management of a company will be restricted from being sent to administrative staff of the company, wherein the administrator not being sent an email is equated to not being a part of a thread of emails associated with the business process).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Meunier-McAlear-Yang-Malik in view of Dick to have generated an alert email from the BPAS directed to a recipient with a role responsible for providing a correction to the business process and wherein the user is missing from the email thread. One of ordinary skill in the art would have been motivated to do so to add the missing intended recipient when identified by the system (Dick, [0020]).
Regarding claims 1 and 10, they do not further define nor teach over the limitations of claim 19, therefore, claims 1 and 10 are rejected for at least the same reasons set forth above as in claim 19.
Regarding claim 2, Meunier-McAlear-Yang-Malik-Dick disclose:
The method of claim 1, as set forth above,
Meunier does not explicitly disclose: 
wherein the address of the BPAS is included in a carbon copy field or a blind carbon copy field of the email.
	However, McAlear discloses:
	wherein the address of the server is included in a carbon copy field or a blind carbon copy field of the email ([0047] automatically includes the mapping server email address in the “CC” or “BCC” address fields without the need for any user intervention).
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Meunier-McAlear-Yang-Malik-Dick as to 
Regarding claim 3, Meunier-McAlear-Yang-Malik-Dick disclose:
The method of claim 1, as set forth above,
Meunier discloses:
wherein the at least one feature comprises a plurality of features ([0114] e.g. change in organization chart, promotion, and the like).
Regarding claim 4, Meunier-McAlear-Yang-Malik-Dick disclose:
The method of claim 3, as set forth above,
Meunier discloses:
wherein the business process is determined based on a comparison of the plurality of features to a set of features associated with each one of a plurality pre-determined business processes stored in a database in communication with the BPAS ([0134-0141] detecting role changes, wherein a role change may cause a successor to be identified as to cancel a meeting of a former participant, send a request to a successor and update calendars of the meeting and apply the modification to all remaining meetings, or to send an email as to ask the former participant who will be his successor [0114-0115] detect information related to a change in the organization chart, a promotion, or the like, and compare it with lists of people involved in meetings already scheduled in the user calendar (i.e. known), e.g. scanning the content of calendar stored in database to compare name of all participants for a scheduled meeting in order to trigger modifications).
Regarding claim 5, Meunier-McAlear-Yang-Malik-Dick disclose:
The method of claim 1, as set forth above,

wherein the one or more variables comprises at least one of: a party, an activity, a duration or a progress ([0112-0113] [0134-0141] conflict which can be detected through analysis of email messages is a change in role of a person, e.g. remove from the list of attendees those that are no longer relevant and add new people that are now in that role, a successor (i.e. a party) of a meeting (i.e. an activity)).
Regarding claim 6, Meunier-McAlear-Yang-Malik-Dick disclose:
The method of claim 1, as set forth above,
Meunier discloses:
wherein the error comprises that the at least one variable is missing ([0112] A role change may be a change in position, job function, responsibility for a particular project, or the like which may affect whether the person's participation in a meeting is no longer relevant [0115] people whose role in the organization has changed such that their participation in the meeting is no longer relevant and to those for whom a change in role now makes them relevant [0130] the system displays a pop-up window containing the details of the meeting, as well as the highlighted name/address of people that may no longer be relevant due to a role change and/or may suggest new participants(s) who have assumed that role, depending on what information has been extracted within the email message and/or can be extracted from the contacts database, e.g. missing a proper successor).
Regarding claim 7, Meunier-McAlear-Yang-Malik-Dick disclose:
The method of claim 1, as set forth above,
Meunier discloses:
wherein the error comprises that the at least one variable is incorrect ([0112] A role change may be a change in position, job function, responsibility for a particular project, or the like which may affect whether the person's participation in a meeting is no longer relevant [0115] people whose role in the organization has changed such that their participation in the meeting is no longer relevant and to those for whom a change in role now makes them relevant [0130] the system displays a pop-up window containing the details of the meeting, as well as the highlighted name/address of people that may no longer be relevant due to a role change and/or may suggest new participants(s) who have assumed that role, depending on what information has been extracted within the email message and/or can be extracted from the contacts database, i.e. the current named successor is not who the appropriate successor is to be, e.g. incorrect successor). 
Regarding claims 11-16 and 20, they do not further define nor teach over the limitations of claims 2-7, therefore, claims 11-16 and 20 are rejected for at least the same reasons set forth above as in claims 2-7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Buchanan (US-20150142896-A1) HANDLING ELECTRONIC MAIL;
Arnold et al. (US-20040177271-A1) ELECTRONIC MESSAGE FILTER;
Nair et al. (US-20040098311-A1) XML MESSAGE MONITOR FOR MANAGING BUSINESS PROCESSES; 
Albornoz et al. (US-20060100995-A1) E-MAIL BASED SEMANTIC WEB COLLABORATION AND ANNOTATION;
Chow et al. (US-20090157650-A1) OUTBOUND CONTENT FILTERING VIA AUTOMATED INFERENCE DETECTION; 
Chakra et al. (US-20120158860-A1) ELECTRONIC MAIL MESSAGING SYSTEM AND METHOD;
SETAYESH et al. (US-20160034571-A1) METHOD AND SYSTEM FOR IMPLEMENTING ALERTS IN SEMANTIC ANALYSIS TECHNOLOGY;
IGNATYEV (US-20170236060-A1) SYSTEM AND METHOD FOR AUTOMATED DETECTION OF INCORRECT DATA;
Fehling (US-10263946-B2) ENTERPRISE MESSAGE MANAGEMENT SYSTEM AND METHOD.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173.  The examiner can normally be reached on Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                                        
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453